Battle, J. This action was brought by J. H. Wright against E. and. H. Wooldridge, on. the ■ 14th day of December, 1906, before a justice of the peace of Cleveland County, to recover $200, loaned by plaintiff to the defendants, and interest. The plaintiff recovered judgment, and the defendants appealed to the Cleveland Circuit Court. On appeal the action was transferred byk consent to the Cleveland Chancery Court, and on hearing that court .dismissed plaintiff’s complaint for want of equity, and plaintiff appealed to this court. In Whitesides v. Kershaw, 44 Ark. 377, 379, it is said: “On appeal from a justice of the peace court, the jurisdiction of the circuit court is derived from and is dependent upon the appeal. It cannot put its original jurisdiction into exercise by -superadding to the pending controversy a cause of action or an issue that the justice of the peace could not entertain. In such case the circuit court can render no judgment that the. justice of the peace is not authorized to render.” To the same effect, see Brewer v. Winston, 46 Ark. 163; Jackson v. Gorman, 70 Ark. 88; Barrett v. Nichols, 85 Ark. 58. Neither could a chancery court, in such cases, acquire, by a transfer from the circuit court, jurisdiction which the justice of the peace did not have. Justices of the peace cannot enforce equitable remedies, and no such jurisdiction can -be acquired by any court by appeal from that court. The judgment of the chancery court is reversed, and the cause is remanded with directions to that court to remand it to the Cleveland Circuit - Court.